J-S53003-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    SHAWN QUARLES                              :
                                               :
                       Appellant               :      No. 535 EDA 2017


            Appeal from the Judgment of Sentence January 3, 2017
             in the Court of Common Pleas of Philadelphia County
              Criminal Division at No.: CP-51-CR-0002457-2014


BEFORE:      GANTMAN, P.J., OTT, J., and PLATT*, J.

MEMORANDUM BY PLATT, J.:                             FILED OCTOBER 10, 2018

        Appellant, Shawn Quarles, appeals from the judgment of sentence

imposed pursuant to his bench conviction of possession of firearm prohibited,

firearm not to be carried without a license, and carrying a firearm on a public

street in Philadelphia.1 Specifically, he challenges the denial of his motion to

suppress. We affirm.

        We take the following pertinent facts and procedural history from the

suppression court’s March 6, 2018 opinion.

              On February 17, 2014, at about 7:45 p.m., Philadelphia
        Police Officer [Christopher] Ficchi, who was sitting in the front
        passenger seat of the patrol car, and his partner[,] were on
        routine patrol travelling north on the 2300 block of South 62nd
        Street in Philadelphia when they observed Appellant riding a
        bicycle going southbound in the northbound lane of 62nd Street.
____________________________________________


1   18 Pa.C.S.A. §§ 6105, 6106, and 6108, respectively.
____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S53003-18


      (See N.T. Hearing, 7/16/14, at 8-9). Appellant rode by the
      officers’ patrol car on its left side, approximately two to three feet
      from Officer Ficchi’s partner and approximately five feet from
      Officer Ficchi (See id. at 9, 12-13). As Appellant went by the
      patrol car, Officer Ficchi observed the outline of a handgun in his
      right pocket. (See id. at 9-10). The officers turned on the
      vehicle’s lights and sirens, and began pursuing Appellant, who fled
      west on Paschall Street and then south against traffic on the 2200
      block of Felton Street. (See id. at 9).

            Officer Ficchi’s partner ordered Appellant to stop[,] at which
      time Appellant stopped riding and climbed off his bike. (See id.).
      Appellant then picked up his bike and threw it at the officers’ car[,]
      after which he fled on foot. (See id. at 9-10). Officer Ficchi
      pursued him and apprehended him after a short chase. (See id.
      at 10). During the chase[,] Officer Ficchi observed Appellant
      reach into his right pocket and pull out a hand gun, which he
      discarded. (See id.). Officer Ficchi told his partner about the gun
      and this officer located the weapon. (See id.). Both officers then
      guarded the scene and awaited the arrival of a detective, who then
      recovered the gun. (See id.).

            Officer Ficchi indicated that the 2200 block of South Felton
      Street is situated in the 12th Police District, an area known for
      shooting[s], robberies, and violence. He added that he had been
      assigned to that District for six years, and during that period of
      time he made numerous arrests on the 2200 block of South Felton
      Street for crimes of violence. (See id. at 6-7).

(Suppression Court Opinion, 3/06/18, at 2-3) (record citation formatting

provided).

      On April 17, 2014, Appellant filed a motion to suppress the firearm

seized from him by the police. Following a July 16, 2014 suppression hearing,

the court denied Appellant’s motion.      On October 11, 2016, after multiple

continuances, the trial court held a waiver trial and convicted Appellant of the

aforementioned crimes.      On January 3, 2017, the trial court sentenced

Appellant to an aggregate term of not less than four, nor more than eight,

                                      -2-
J-S53003-18


years of incarceration, plus two years’ reporting probation. After the court

denied his post-sentence motions, Appellant timely appealed.2

       Appellant raises one question for our review.

       1.    Did the trial court abuse its discretion as to credibility
       determinations when decisions as to not suppressing the physical
       evidence (a firearm) were not supported by the evidence and the
       appropriate preponderance of the evidence standard of review
       was not properly applied because Officer Christopher Ficchi was
       not credible when he stated that he could see the exact outline of
       a gun through Appellant’s clothing when Appellant was riding a
       bicycle and any public discarding of the firearm was the result of
       forced abandonment as a consequence of the initial illegal stop by
       police?

(Appellant’s Brief, at 4).

       Appellant’s issue challenges the denial of his motion to suppress on the

basis that the court erred in determining that Officer Ficchi’s testimony, that

he saw the gun in Appellant’s pocket, was credible, and that, therefore, it

should have granted suppression. (See id. at 8-11). We disagree.

       Our standard of review of this matter is well settled.

             [O]ur standard of review in addressing a challenge to a trial
       court’s denial of a suppression motion is limited to determining
       whether the factual findings are supported by the record and
       whether the legal conclusions drawn from those facts are correct.
       We are bound by the suppression court’s factual findings so long
____________________________________________


2 On December 13, 2017, Appellant filed an untimely court-ordered concise
statement of errors complained of on appeal.           However, because the
suppression court filed an opinion on March 6, 2018 in which it addressed the
issue raised in Appellant’s untimely statement, we may review the issue. See
Pa.R.A.P. 1925; Commonwealth v. Grohowski, 980 A.2d 113, 114 (Pa.
Super. 2009) (“[W]here the trial court has filed an opinion addressing the
issues presented in the [untimely] 1925(b) concise statement, we may review
the merits of the issue presented.”) (citation and footnote omitted).

                                           -3-
J-S53003-18


      as they are supported by the record; our standard of review on
      questions of law is de novo. Where, as here, the defendant is
      appealing the ruling of the suppression court, we may consider
      only the evidence of the Commonwealth and so much of the
      evidence for the defense as remains uncontradicted. Our scope
      of review of suppression rulings includes only the suppression
      hearing record and excludes evidence elicited at trial.

Commonwealth v. Singleton, 169 A.3d 79, 82 (Pa. Super. 2017), appeal

denied, 181 A.3d 1080 (Pa. 2018) (citations omitted).           “Moreover as

factfinder, it is within the suppression court’s sole province to pass on the

credibility of witnesses and the weight to be accorded their testimony. The

factfinder is free to believe all, some, or none of the evidence presented.”

Commonwealth v. Griffin, 785 A.2d 501, 505 (Pa. Super. 2001) (citations

omitted).

      Here, the suppression court explained that it

            . . . determined that Officer Ficchi’s testimony, which was
      unrefuted, was credible based on the clarity and conciseness of
      his testimony concerning the observability of the outline of the
      gun. The officer testified that the gun became visible when
      Appellant stopped pedaling and was coasting on the bike past the
      patrol car with his right leg up, thereby making the gun visible to
      him from a distance of approximately five feet. Th[e c]ourt had
      no grounds or other evidence to disbelieve the officer[.] . . .

(Suppression Ct. Op., at 4).

      The suppression court’s finding was within its sole province as fact-

finder, and we decline Appellant’s invitation to re-weigh the police officer’s

credibility. See Griffin, supra at 505.

      Moreover, Officer Ficchi’s credible testimony that he could see Appellant

possessed a weapon was sufficient to support a finding of reasonable suspicion

                                     -4-
J-S53003-18


to conduct an investigatory detention.           See Commonwealth v. Hall, 929

A.2d 1202, 1207 (Pa. Super. 2007) (“When a police officer observes a

concealed weapon upon a person in the public sphere, an investigatory stop

is a reasonable response.”) (citations omitted). Therefore, Appellant’s forced

abandonment3 argument fails. (See Appellant’s Brief, at 9-11). Accordingly,

the court properly denied Appellant’s motion to suppress. See Singleton,

supra at 82.

       Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/10/18




____________________________________________


3 “[W]hen an officer’s initial seizure is not justified by reasonable suspicion
nor probable cause, and a citizen subsequently flees and discards contraband,
the ‘abandonment’ of that contraband is deemed to be forced or coerced and
the item in question must be suppressed.” Commonwealth v. McCoy, 154
A.3d 813, 816 (Pa. Super. 2017) (citation omitted).

                                           -5-